Opinion issued November 29, 2012




                                        In The
                                Court of Appeals
                                       For The
                            First District of Texas

                                NO. 01-12-00102-CR
                                     ____________

                     LEONARD JAMES LASURE, Appellant

                                           V.

                        THE STATE OF TEXAS, Appellee


                     On Appeal from the 180th District Court
                             Harris County, Texas
                         Trial Court Cause No. 798764


                            MEMORANDUM OPINION

      Appellant, Leonard James Lasure, filed a motion for post-conviction DNA

testing in the trial court. See TEX. CODE CRIM. PROC. ANN. ch. 64 (West 2006 &

Supp. 2012). The trial court granted the motion. After testing, the trial court found

that the test results were unfavorable to appellant and that the results did not show a
reasonable probability of appellant’s innocence. See Hicks v. State, 151 S.W.3d
672, 675–76 (Tex. App.—Waco 2004, pet ref’d). The trial court certified that

appellant had the right of appeal. Appellant timely filed a notice of appeal.

      Appellant’s appointed counsel on appeal has filed a motion to withdraw,

along with an Anders brief stating that the record presents no reversible error and

therefore the appeal is without merit and is frivolous. See Anders v. California, 386
U.S. 738, 87 S. Ct. 1396 (1967). Anders procedures apply in post-conviction DNA

testing cases. See Murphy v. State, 111 S.W.3d 846, 847–48 (Tex. App.—Dallas

2003, no pet.).

      Counsel’s brief meets the Anders requirements by presenting a professional

evaluation of the record and supplying us with references to the record and legal

authority. See Anders, 386 U.S. at 744, 87 S. Ct. at 1400; see also High v. State,

573 S.W.2d 807, 812 (Tex. Crim. App. 1978). Counsel indicates that he has

thoroughly reviewed the record and that he is unable to advance any grounds of

error that warrant reversal. See Anders, 386 U.S. at 744, 87 S. Ct. at 1400; Mitchell

v. State, 193 S.W.3d 153, 154 (Tex. App.—Houston [1st Dist.] 2006, no pet.).

      Here, counsel has informed us that he has delivered a copy of the brief to

appellant and informed him of his right to examine the appellate record and to file a




                                          2
response. See In re Schulman, 252 S.W.3d 403, 408 (Tex. Crim. App. 2008).

Appellant has not filed a pro se response.

      We have independently reviewed the entire record in this appeal, and we

conclude that no reversible error exists in the record, that there are no arguable

grounds for review, and that therefore the appeal is frivolous. See Anders, 386 U.S.

at 744, 87 S. Ct. at 1400; Garner v. State, 300 S.W.3d 763, 767 (Tex. Crim. App.

2009) (explaining that frivolity is determined by considering whether there are

“arguable grounds” for review); Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex.

Crim. App. 2005) (emphasizing that reviewing court—and not counsel—

determines, after full examination of proceedings, whether the appeal is wholly

frivolous); Mitchell, 193 S.W.3d at 155. An appellant may challenge a holding that

there are no arguable grounds for appeal by filing a petition for discretionary review

in the Court of Criminal Appeals. See Bledsoe, 178 S.W.3d at 827 & n.6.

      We affirm the judgment of the trial court and grant counsel’s motion to

withdraw.1    Attorney Roland Brice Moore III must immediately send the notice

required by Texas Rule of Appellate Procedure 6.5(c) and file a copy of that notice

with the Clerk of this Court. See TEX. R. APP. P. 6.5(c).


1
      Appointed counsel still has a duty to inform appellant of the result of this appeal
      and that he may, on his own, pursue discretionary review in the Texas Court of
      Criminal Appeals. See Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App.
      2005).
                                             3
                                 PER CURIAM

Panel consists of Justices Keyes, Massengale, and Brown.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           4